DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 11/26/2019.
Claims 1-16 are pending of which claims 1, 14 and 15 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021, 08/04/2020 and 11/26/2019 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach “receiving information on priorities of semi persistent scheduling (SPS) configurations, from a base station; selecting a first carrier among multiple carriers, based on the information on priorities of the SPS configurations; allocating a resource of the selected first carrier to a logical channel with the highest priority”, as substantially described in independent claim(s) 1 and 15.  These limitations, in combination with the remaining limitations of claim(s) 1 and 15, are not taught nor suggested by the prior art of record.
Claims 2-13 are also allowed because claim 2-13 depend respectively from claims 1 that I indicate above as allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2016/0212629) in view of Earnshaw et al (US 2011/0170495).
see claim 20, which discusses receiving prioritization for a plurality of carriers from a network node as base station & see para.0162, see fig.5); 
selecting a first carrier among the multiple carriers, based on the information on priorities of the multiple carriers(see claim 20, which discusses using prioritization information for carrier selection, see para.0165, fig.5); and
 and transmitting the MAC PDU, by using the resource of the selected first carrier (see claim 10, which discusses transmit information on the selected carrier to the cellular network). 
As discussed above, although Wei’629 discloses selecting a first carrier among the multiple carriers, based on the information on priorities of the multiple carriers(see claim 20, which discusses using prioritization information for carrier selection, see para.0165, fig.5), Wei’629 does not explicitly show the use of “allocating a resource of the selected first carrier to a logical channel with the highest priority” as required by present claimed invention.  However, including “allocating a resource of the selected first carrier to a logical channel with the 
In particular, in the same field of endeavor, Earnshaw’495 teaches the use of allocating a resource of the selected first carrier to a logical channel with the highest priority(see para.0071, which discusses if the PBR of logical is set to infinity, then resources will be assigned to that logical channel until the mac is full or that logical has no more pending data before any lower priority logical channels are served, see para.0171, once logical have been configured with priorities for uplink carriers, resource allocation may need to occur,  claim 1, 15-17, sorting multiple grant from a highest priority to a lowest priority grants; and applying logical channel prioritization…using logical channel priorities to the MAC, see claim 19, which discuses resource to allocate to allocate logical channel based on a priority order).
In view of the above, having the system of Wei’629 and then given the well-established teaching of Earnshaw’495it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wei’629 to include “allocating a resource of the selected first carrier to a logical channel with the highest priority” as taught by Earnshaw’495 since Earnshaw’495 stated in para.0089+ that such a modification would provide an ny enhancement that can provide a greater degree of control to the central uplink scheduler may improve uplink performance.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.